Citation Nr: 9916755	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-03 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1981 and from September 1990 to May 1991.  She also had 
service in the Reserves.

This appeal arises from rating decisions of July 1996 and 
August 1998 from the Montgomery, Alabama, Regional Office 
(RO).  



REMAND

As an initial matter, it is noted that an issue certified to 
the Board of Veterans' Appeals (Board) was whether new and 
material evidence had been received to reopen a claim for 
service connection for an eye disability.  The veteran is a 
Persian Gulf veteran.  A November 1994 decision denied 
service connection for an eye disability.  In February 1995, 
new regulations implementing legislation regarding service 
connection for disabilities of Persian Gulf veteran's were 
promulgated.  60 Fed.Reg. 6,665 (1995).  These regulations 
were retroactively effective to November 1, 1994.  Since the 
veteran alleges that her claimed eye disability began during 
her Persian Gulf service and this change in law provides a 
new basis for granting service connection for an eye 
disability based on such service, the claim is a new claim 
and the veteran is entitled to a de novo adjudication of the 
claim.  Spencer v. Brown, 4 Vet.App. 283 (1993), aff'd, 17 
F.3d 368 (Fed Cir. 1994).  Therefore, the issue to be decided 
is service connection.  Accordingly, this case will be 
returned to the RO to consider the issue of service 
connection for an eye disability on a de novo basis.

The veteran claims that she has an eye disorder, a right 
wrist disorder, and a back disorder that began during her 
service in the Persian Gulf.  She has not received Department 
of Veterans Affairs (VA) examinations as part of her claims 
to determine the current nature of any eye, right wrist, or 
back disorder that may be present.  Accordingly, this case 
will be returned to the RO for examination of the veteran.

The veteran claims that she received treatment for her wrist 
and eyes at the VA Medical Center at Montgomery, Alabama, 
within one year of her discharge from active duty.  The 
record does not reflect that such records were requested.  
Additionally, the claims file indicates that in December 
1995, medical records beginning in August 1993 were requested 
from the VA Medical Center at Birmingham, Alabama.  However, 
the records sought were from a time period of more than one 
year after her discharge from service.  Therefore, this case 
will be returned to the RO to request additional VA medical 
records.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of VA medical records from the VA Medical 
Centers at Birmingham, Alabama, and 
Montgomery, Alabama, from June 1991 to 
the present.  If any records have been 
retired to a records repository, action 
should be taken to retrieve such records.


2.  The RO should request that the 
veteran be scheduled for a VA examination 
of the eyes.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to fully describe the state of the 
veteran's eyes and vision, and provide 
diagnoses for any conditions noted, if 
possible.  If diagnoses for any of the 
veterans' eye complaints cannot be 
established, the examiner should 
determine whether the complaints are a 
Persian Gulf War undiagnosed illness.  
The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
file is to be made available to the 
examiner for review prior to evaluation 
of the veteran.

3.  The RO should request that the 
veteran be scheduled for a VA examination 
to assess her right wrist.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to render a diagnosis for any 
right wrist condition(s) noted.  If 
diagnoses for any of the veteran's right 
wrist complaints cannot be established, 
the examiner should determine whether the 
complaints are a Persian Gulf War 
undiagnosed illness.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims file is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

3.  The RO should request that the 
veteran be scheduled for a VA examination 
of the lumbar spine.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to 
render a diagnosis for any back 
condition(s) noted.  If diagnoses for any 
of the veteran's back complaints cannot 
be established, the examiner should 
determine whether the complaints are a 
Persian Gulf War undiagnosed illness.  
The examiner should present all findings, 
and the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
file is to be made available to the 
examiner for review prior to evaluation 
of the veteran.

5.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection, 
including service connection for an 
Persian Gulf War undiagnosed illness, can 
be granted for an eye disability, a right 
wrist disability, and a back disability.  
The RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If a decision remains adverse to the veteran, she and her 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


